Citation Nr: 0312599	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1944.  He died in December 1999.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In December 2002, the Board conducted additional development 
on this issue in accordance with 38 C.F.R. § 19.9(a)(2) 
(2002).  On May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) were invalid.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
Since the benefit sought on appeal is being granted in full 
at this time, remand to the RO for consideration of the 
evidence is not necessary as the appellant's right to due 
process is not violated.  


FINDINGS OF FACTS

1.  The veteran died in December 1999 as a result of cardiac 
arrhythmia, which was due to or the consequence of cardiac 
arrest.

2.  The veteran's service-connected anxiety reaction 
contributed to his cause of death.




CONCLUSION OF LAW

Service connection for the cause of veteran's death is 
established.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,310, 3.312, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  

In December 1999, the veteran died as a result of cardiac 
arrhythmia, which was due to or the consequence of cardiac 
arrest.  At the time of his death, he was in receipt of a 100 
percent disability rating for a service-connected anxiety 
reaction.  The appellant claims that the veteran's cardiac 
arrest was caused by his service-connected anxiety reaction.

After review of the evidence, the Board finds that there is 
medical support for the appellant's claim, and that service 
connection is warranted for the veteran's cause of death.  
Specifically, it is noted that a private medical opinion from 
the veteran's treating physician (Karl F. Stine, M.D.), dated 
in November 2000, indicates that the veteran's anxiety was 
likely a contributing factor to his cardiac arrest.  In 
addition, a VA medical opinion, dated in April 2003, also 
determined that the veteran's service-connected anxiety 
reaction was either the cause or a contributory factor in the 
veteran's cause of death.  Based on these medical opinions, 
the Board finds that service connection for the veteran's 
cause of death must be granted.    

The Board notes that there has been a change in the law 
during the pendency of the appellant's claim.  See generally, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In light 
of the fact that there is a full grant of benefits in this 
case, the Board finds that the appellant is not prejudiced by 
the Board's review of the claim on the basis of the current 
record.


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

